COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Fitzpatrick
Argued at Salem, Virginia


STUART ACREE BARBOUR, JR.
                                          MEMORANDUM OPINION * BY
v.          Record No. 0123-96-3           JUDGE LARRY G. ELDER
                                              APRIL 15, 1997
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                     Clifford R. Weckstein, Judge

            Stuart A. Barbour, Jr., pro se.

            Steven A. Witmer, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on
            brief), for appellee.



     Stuart Acree Barbour, Jr. (appellant) appeals his conviction

of improper driving in violation of Code § 46.2-857.    He contends

that the City of Roanoke Circuit Court (trial court) lacked

subject matter jurisdiction over his case and, in the

alternative, that the evidence was insufficient to support his

conviction.   For the reasons that follow, we affirm.

                                   I.

                     SUBJECT MATTER JURISDICTION

     Appellant contends for the first time on appeal that the

trial court lacked subject matter jurisdiction over his case.       We

disagree.

     It is well settled that "a judgment is void ab initio only
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
if it 'has been procured by extrinsic or collateral fraud, or

entered by a court that did not have jurisdiction over the

subject matter or the parties.'"        Parrish v. Jessee, 250 Va. 514,

521, 464 S.E.2d 141, 145 (1995) (quoting Rook v. Rook, 233 Va.
92, 95, 353 S.E.2d 756, 758 (1987)).       "Otherwise a judgment is

merely voidable and may be set aside only (1) by motion to the

trial court filed within twenty-one days of its entry, . . .

(2) or on direct appeal, . . ., or (3) by bill of review . . . ."
 Id. (citations omitted).     Although arguments not presented to

the trial court are generally not entertained on appeal,

"objections to subject-matter jurisdiction may be raised at any

time and are not waivable."     Owusu v. Commonwealth, 11 Va. App.
671, 672, 401 S.E.2d 431, 431 (1991); see also Jacques v.

Commonwealth, 12 Va. App. 591, 593, 405 S.E.2d 630, 631 (1991).

     We hold that the trial court had subject matter jurisdiction

over the criminal charge against appellant.       Appellant's case was

originally heard by the City of Roanoke General District Court.

Appellant subsequently appealed his conviction in the district

court to the trial court.   Circuit courts have subject matter

jurisdiction:
          of all cases, civil and criminal, in which an
          appeal . . . may, as provided by law, be
          taken to . . . such courts . . . from or to
          the judgment or proceedings of any inferior
          tribunal.

Code § 17-123.   Circuit courts have appellate jurisdiction over

criminal and traffic cases initially heard in a general district



                                  -2-
court.   General district courts have original jurisdiction for

the trial of "[a]ll other misdemeanors and traffic infractions

arising in such . . . city [for which the district court is

established]."   Code § 16.2-123.1.    In addition, Code § 16.1-132

provides a right of appeal to the circuit court for "[a]ny person

convicted in a district court of an offense not felonious

. . . ."    Because appellant was charged with reckless driving and

appealed his initial conviction in the City of Roanoke General

District Court, the City of Roanoke Circuit Court had subject

matter jurisdiction to try his case de novo.     See Code § 16.1-136

(stating that an appeal taken from a district court shall be

heard de novo in the appellate court).

     Appellant argues that he was charged with "improper driving"

and that this charge is not cognizable under the Commonwealth's

laws regulating the operation of motor vehicles.    However, the

summons issued by Officer Bingeman, the charging document in this

case, does not charge appellant with "improper driving."

Instead, it charges appellant with "driving 2 vehicles abreast in

one lane" in violation of Code § 46.2-857.

     We also disagree with appellant's argument that the

Commonwealth failed to establish that his alleged traffic

infraction occurred in the City of Roanoke.    At trial, the

Commonwealth's attorney had the following exchange with Officer

Bingeman:
            Q.   And [appellant] went to the right, is
                 that correct?



                                 -3-
          A.   Correct.    He passed on the right.

          Q.   The light was green, is that right?

          A.   Yes, sir.

          Q.   Okay. All right. Was this driving in
               the City of Roanoke?

          A.   Yes, it was.

This evidence supports the trial court's conclusion that it had

jurisdiction over appellant's case.
                                  II.

                   SUFFICIENCY OF THE EVIDENCE

     Appellant contends that the evidence was insufficient to

prove that he violated Code § 46.2-857.    We disagree.

     When considering the sufficiency of evidence on appeal in a

criminal case, this Court views the evidence in a light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.     See Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).      On

review, this Court does not substitute its own judgment for that

of the trier of fact.     See Cable v. Commonwealth, 243 Va. 236,

239, 415 S.E.2d 218, 220 (1992).    The trial court's judgment will

not be set aside unless it appears that the judgment is plainly

wrong or without supporting evidence.     See Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

     We hold that the evidence was sufficient to support

appellant's conviction of violating Code § 46.2-857.      In a


                                  -4-
prosecution under Code § 46.2-857, the Commonwealth must prove

that the defendant drove his or her motor vehicle so as "to be"

or "to travel" abreast of another vehicle "in a lane designed for

one vehicle."   Code § 46.2-857.    Officer Bingeman testified that

Brambleton Avenue has a double yellow line painted in its middle

and is wide enough to accommodate one lane of traffic traveling

in either direction while enabling cars to parallel park on the

east-bound side of the street.     This evidence supports the trial

court's conclusion that the east-bound lane of Brambleton Avenue

on which appellant was driving is "designed for one vehicle."    In

addition, Officer Bingeman testified that while a mail truck was

stopped at an intersection and as an Oldsmobile was still

approaching the intersection, appellant pulled to his right and

passed both vehicles in the space normally used for parking on

Brambleton Avenue.    This evidence supports the trial court's

conclusion that appellant drove his car so as to travel abreast

of another vehicle.
     For the foregoing reasons, we affirm the conviction of

improper driving in violation of Code § 46.2-857.

                                                           Affirmed.




                                   -5-